              Case:20-01899-swd           Doc #:27-4 Filed: 11/23/2020   Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN
IN RE:
         ASHLEY JONES                                  HONORABLE SCOTT W. DALES
                                                       CASE NO. 20-01899-SWD
                                                       CHAPTER 13
            DEBTOR.
_________________________________/

          ORDER FOR RELIEF FROM AUTOMATIC STAY AND FOR WAIVER
            OF PROVISIONS OF FRBP 4001(a)(3) AS TO HYUNDAI LEASE
                              TITLING TRUST

         Hyundai Lease Titling Trust (“Creditor”) having filed its Motion for Relief from the

Automatic Stay and for Waiver of the Provisions of FRBP 4001(a)(3); no parties having filed an

objection to said Motion pursuant to the Notice of Motion; and the Affidavit of No Objection

having been filed in this matter:

         IT IS ORDERED that:

         1)     The Automatic Stay of 11 U.S.C. ' 362 is terminated as to the interest of Hyundai

Lease Titling Trust in the 2018 Kia Sorento, Vehicle Identification No. 5XYPG4A36JG349928.

         2)     The Creditor is free to pursue its applicable non-bankruptcy remedies with respect

to its interest in the subject vehicle.

         3)     Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and the

Creditor may immediately enforce and implement this Order.

                                            END OF ORDER

Prepared by:
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
